PER CURIAM.
The order revoking appellant’s probation and the sentence subsequently imposed are affirmed. However, the cause is remanded to the trial court for entry of a corrected order of revocation which provides, consistent with the record, that appellant did not admit to the alleged violations of the conditions of probation and that appellant was found to have violated only one of the conditions of probation, changing his approved residence without first procuring the consent of his probation officer. Accordingly, the revocation of probation and sentence is AFFIRMED, but the cause is REMANDED for entry of a corrected order of revocation.
VAN NORTWICK, ROWE, and MARSTILLER, JJ., concur.